DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang (US 2021/0034178; note the PCT application designated the U.S. so its date may be relied upon)
Regarding claim 1:
Jiang discloses:
A capacitance detection circuit for detecting a capacitance of a sensor electrode (Fig. 10), comprising: 
a sense pin, connected to the sensor electrode (Fig. 10: Cx); 
a reference capacitor (Fig. 10: Cc); 
a first driving unit, configured to apply a high voltage or a low voltage to the sense pin (Fig. 10: switch K51; as can be seen it connects either to Vcc or Vss); 
a second driving unit, configured to apply the high voltage or the low voltage to a first terminal of the reference capacitor (Fig. 10: K52; as can be seen it likewise connects either to Vcc or Vss); 
a third driving unit, configured to apply the high voltage or the low voltage to a second terminal of the reference capacitor (Fig. 10: K62); 
a first switch, disposed between the sense pin and the first terminal of the reference capacitor (Fig. 10: K61); and 
a second switch, disposed between an input of a post-stage circuit block and the first terminal of the reference capacitor (Fig. 10: K3),
wherein the first switch is closed, and the third driving unit applies the low voltage to the second terminal of the reference capacitor when the capacitance detection circuit is in a first phase (this corresponds to time period t3 in Fig. 11: the first switch K61 is connected to terminal 2, which is the “closed” of the claim; the other end of the capacitor is connected to Vss through switches K61 and K54).
Regarding claim 2:
Jiang discloses:
the first driving unit applies the high voltage to the sense pin, the second driving unit applies the low voltage to the first terminal of the reference capacitor, and the third driving unit applies the high voltage to the second terminal of the reference capacitor when the capacitance detection circuit is in a second phase (paragraph 74; this is time t1 in Fig. 11: the first capacitor Cx is connected to Vcc; the reference capacitor Cc is connected to Vss one one end and to Vcc on the other)1; 
the first switch is closed, and the third driving unit applies the low voltage to the second terminal of the reference capacitor when the capacitance detection circuit is in a third phase (paragraph 74; this is after time t2 in Fig. 11: K62 is connected to terminal 2, which is the “closed” of the claim, and Cc is connected to Vss); and 
the second switch is closed, and the third driving unit applies the low voltage to the second terminal of the reference capacitor when the capacitance detection circuit is in a fourth phase (time t3 in Fig. 11; paragraph 75).
Regarding claim 3:
Jian discloses:
the first driving unit applied the low voltage to the sense pin, the second driving unit applies the high voltage to the first terminal of the reference capacitor, and the third driving unit applies the low voltage to the second terminal of the reference capacitor when the capacitance detection circuit is in a second phase (this is t4 in Fig. 11),
the second switch is closed, and the third driving unit applies the low voltage to the second terminal of the reference capacitor when the capacitance detection circuit is in a third phase (this is time t3 in Fig. 11; paragraph 75).
Regarding claim 11:
Jiang discloses:
wherein the capacitance detection circuit is integrated on one semiconductor integrated circuit (paragraph 108).
Regarding claim 12:
Jiang discloses:
a panel comprising a sensor electrode, wherein an electrostatic capacitance of the sensor electrode changes when a position proximal to the sensor electrode is touched by a user (paragraph 3: a capacitive touch screen); and the capacitance detection circuit of claim 1, connected to the sensor electrode (as discussed in the rejection of claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Fijiyoshi (US 2014/0035601).
Regarding claim 5:
Jiang discloses a capacitance detection circuit as discussed above.
Jiang doesn’t disclose:
“wherein the post-stage circuit block comprises a delta-sigma (ΔΣ) modulator.”
Fujiyoshi discloses:
wherein the post-stage circuit block comprises a delta-sigma (ΔΣ) modulator (paragraph 63).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Jiang the elements taught by Fujiyoshi.
The rationale is as follows:
Jiang and Fujiyoshi are directed to the same field of art.
Fujiyoshi discloses this is a kind of analog/digital converter used in this exact environment for this same purpose. One of ordinary skill in the art could have included it with predictable results.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Liu et al. (US 2015/0180493)
Regarding claim 6:
Jiang discloses a capacitance detection circuit as discussed above.
Jiang does not disclose:
“wherein the post-stage circuit block comprises an integrator, and an analog-to-digital converter (ADC) configured to convert an output of the integrator into a digital value.”
Liu discloses:
wherein the post-stage circuit block comprises an integrator, and an analog-to-digital converter (ADC) configured to convert an output of the integrator into a digital value (paragraph 17).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Jiang the elements taught by Liu.
The rationale is as follows:
Jiang and Liu are directed to the same field of art.
Liu discloses that these elements are used in this exact environment for this same purpose. One of ordinary skill in the art could have included them with predictable results.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Yang et al. (US 2012/0274340)
Regarding claim 7:
Jiang discloses a capacitance detection circuit.
Jiang discloses:
wherein the reference capacitor is a variable capacitor (not shown in the embodiment of Fig. 10, but shown in other embodiments: e.g., see Fig. 9).
Jiang does not disclose:
“the reference capacitor comprises: a plurality of capacitive elements; and a plurality of switches, disposed between a first side of the plurality of capacitive elements and the first terminal.”
Yang discloses:
the reference capacitor comprises: a plurality of capacitive elements; and a plurality of switches, disposed between a first side of the plurality of capacitive elements and the first terminal (e.g., Fig. 3: element 24 or 26).
It would have been obvious to one of ordinary skill at the time the application was filed to include in Jiang the elements taught by Yang.
The rationale is as follows:
Jiang (in some embodiments) shows a variable capacitor but doesn’t really discuss it or how it is implemented. Yang provides the necessary specifics. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 8:
Jiang in view of Yang discloses:
wherein the second driving unit is configured to be able to independently apply the high voltage and the low voltage to a second side of each of the plurality of capacitive elements (this is already true for the capacitor in Jiang Fig. 10 so it would follow in the combination).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Yang, and further in view of Lilak et al. (US 2020/0194435)
Regarding claim 9:
Jiang in view of Yang discloses a capacitance detection circuit as discussed above.
Jiang in view of Yang does not disclose:
“wherein the plurality of capacitive elements are Metal-Insulator-Metal (MIM) capacitor, the reference capacitor at least comprises a portion disposed at a region overlapping with an integrated region of a transistor element.”
Lilak discloses:
a Metal-Insulator-Metal (MIM) capacitor, the reference capacitor at least comprises a portion disposed at a region overlapping with an integrated region of a transistor element (paragraph 12)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Jiang in view of Yang wherein the plurality of capacitive elements are Metal-Insulator-Metal (MIM) capacitor, the reference capacitor at least comprises a portion disposed at a region overlapping with an integrated region of a transistor element, as suggested by Lilak.
The rationale is as follows:
Jiang and Yang and Lilak are directed to related fields of art.
Lilak discloses a kind of capacitor and that overlapping it with a transistor increases density. This is a known improvement that one of ordinary skill in the art could have included with predictable results.

Allowable Subject Matter
The indicated allowability of claim 3 has been withdrawn due to the amendment to the claim. 
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4:
This claim contains language similar to claim 3 which was rejected as above. However, this claim is dependent on claim 2. Claim 2 already recites a second, third, and fourth phases. This claim recites the second switch is closed, and the third driving unit applies the low voltage to the second terminal of the reference capacitor when the capacitance detection circuit is in a sixth phase. In the rejection of claim 3 the time t3 in Fig. 11 was relied upon for this portion of the claim. But this time t3 in Fig. 11 was used for the “fourth phase” in the rejection of claim 2. It does not seem reasonable to call this time t3 both a fourth phase and a sixth phase. There would need to be two phases where this is true. Therefore the combination of elements in this claim renders it allowable over the prior art of record.

Response to Arguments
Applicant's arguments filed 15 September 2022 have been fully considered but they are not persuasive.
Applicant argued that the amendment to claim 1 renders it allowable over the prior art of record. This language was in the prior claims 3 and 4, which the Examiner had indicated as allowable. But it does not contain the entirety of this subject matter. There is a time t3 in Jiang that can correspond to this language as it is now included in claim 1. 
Note that the Examiner had understood the first, second, etc. phases of the claim to need to occur in order. But it is clear from applicant’s amendment that this is not the case and the rejection now reflects this. This, essentially, is what allows claim 3 to now be rejected, as the new language of the claim makes it clear these phases do not necessarily happen in order.
Likewise claims 2-3 as newly amended can be found in Jiang. Only claim 4, which recites more phases, cannot be met by Jiang. For this reason applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The “second phase” of the claim comes before the “first phase” of the previous claim, but since this is also true in applicant’s disclosure the terms first, second, etc. apparently do not convey a specific order. Note that because applicant’s amendment made this clear claim 3 has now been treated differently.